Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 12/24/2020.

Priority
3.	Applicant’s claim for the benefit of 17133935, filed 12/24/2020 a continuation of 15333736 , filed on 10/25/2016 ,now U.S. Patent #10885072 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 12/24/2020 (the filing date), but depending upon the specific material claimed, could be as early as 10/25/2016. 

Information Disclosure Statement
4.	The references listed in the IDS filed 12/29/2020 have been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,072.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-20 in Instant Application that is rejected by corresponding claim(s) in US Patent No. 10,885,072 claim 1-20.

Instant Application
US 10,885,072
1. A system comprising: 
 	a memory that stores computer executable components; and 
 	a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: 









 	a scanning component that performs a iterative search of resolution levels of a geohash grid tree data structure of a land area up to a threshold number of resolution levels, starting from a first resolution level of the resolution levels corresponding to a largest resolution level of the resolution levels through subsequent resolution levels of the resolution levels, for a node of the geohash grid tree data structure having a geohash index corresponding to a specified geohash index of a location, and having at least one of: 
 	no subordinate nodes or a resolution level not being lower than an accepted resolution level, and 
       wherein the threshold number of resolution levels is based at least in part upon a spatial resolution parameter; and 
 	a location determination component that determines whether the location is at least partially within the land area based on a result of the search. 

2. The system of claim 1, wherein the location determination component determines that the location is encompassed by the land area based on the iterative search returning the node having no subordinate nodes. 

3. The system of claim 1, wherein the location determination component determines that no portion of the location intersects the land area based on the iterative search returning no node having the geohash index corresponding to the specified geohash index of the location. 

4. The system of claim 1, wherein the geohash grid tree data structure corresponds to a geohash grid for the land area. 

5. The system of claim 1, wherein the location determination component determines that the location is at least partially within the land area based on the iterative search returning the node having the resolution level not being lower than the accepted resolution level. 

6. The system of claim 1, wherein the accepted resolution level is based on a specified context. 









7. The system of claim 6, wherein the specified context is selected from a group consisting of road network, land usage, traffic condition, weather, and air quality. 





8. A computer-implemented method comprising:











 
 	iteratively searching, by a device operatively coupled to a processor, resolution levels of a geohash grid tree data structure of a land area up to a threshold number of resolution levels, starting from a first resolution level of the resolution levels corresponding to a largest resolution level of the resolution levels through subsequent resolution levels of the resolution levels, for a node of the geohash grid tree data structure having a geohash index corresponding to a specified geohash index of a location, and having at least one of: 

        wherein the threshold number of resolution levels is based at least in part upon a spatial resolution parameter; and 
 	determining, by the device, whether the location is at least partially within the land area based on a result of the searching. 

9. The computer-implemented method of claim 8, wherein the determining further comprises determining that the location is encompassed by the land area based on the searching returning the node having no subordinate nodes. 

10. The computer-implemented method of claim 8, wherein the determining further comprises determining that no portion of the location is within the land area based on the searching returning no node having the geohash index corresponding to the specified geohash index of the location. 

11. The computer-implemented method of claim 8, wherein the geohash grid tree data structure corresponds to a geohash grid for the land area. 

12. The computer-implemented method of claim 8, wherein the determining further comprises determining that the location is at least partially within the land area based on the searching returning the node having the resolution level not being lower than the accepted resolution level. 

13. The computer-implemented method of claim 8, wherein the accepted resolution level is based on a specified context. 


14. The computer-implemented method of claim 13, wherein the specified context is selected from a group consisting of road network, land usage, traffic condition, weather, and air quality. 




15. A computer program product for spatial computing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: 









 	iteratively search resolution levels of a geohash grid tree data structure of a land area up to a threshold number of resolution levels, starting from a first resolution level of the resolution levels corresponding to a largest 
no subordinate nodes or a resolution level not being lower than an accepted resolution level, and 
wherein the threshold number of resolution levels is based at least in part upon a spatial resolution parameter; and 
 determine whether the location is at least partially within the land area based on a result of the search. 


16. The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: 

 	determine that the location is encompassed by the land area based on the 


17. The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: 

 	determine that no portion of the location is within the land area based on the searching returning no node having the geohash index corresponding to the specified geohash index of the location. 


18. The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: 

 	determine that the location is at least partially within the land area based on the searching returning the node having the 


19. The computer program product of claim 15, wherein the accepted resolution level is based on a specified context. 



20. The computer program product of claim 19, wherein the specified context is selected from a group consisting of road network, land usage, traffic condition, weather, and air quality. 



 	a memory that stores computer executable components; and 
 	a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: 
 a query processing component that: 
 	obtains a specified context and a specified geohash index of a location, and identifies an accepted resolution level associated with the specified context based on a data structure that defines respective relationships between contexts and resolution 
 	a scanning component that performs a iterative search of levels of the geohash grid tree data structure up to a threshold number of levels, starting from a first level of the levels corresponding to a largest resolution level of the resolution levels through subsequent levels of the levels, for a node having a geohash index corresponding to the specified geohash index of the location, and having at least one of: 


 	no subordinate nodes or a resolution level not being lower than the accepted resolution level; and 
 	wherein the threshold number of levels is based at least in part upon a resolution parameter; and 
 	a location determination component that determines whether the location is at least partially within the land area based on a result of the search.

2. The system of claim 1, wherein the location determination component also determines that the location is encompassed by the land area based on the iterative search returning the node having no subordinate nodes.

3. The system of claim 1, wherein the location determination component determines that no portion of the location intersects the land area based on the iterative search returning no node having the geohash index corresponding to the specified geohash index of the location.

4. The system of claim 1, wherein the geohash grid tree data structure corresponds to a geohash grid for the land area.

5. The system of claim 1, wherein the location determination component determines that the location is at least partially within the land area based on the iterative search returning the node having the resolution level not being lower than the accepted resolution level.

6. The system of claim 1, wherein the information context parameter and the accepted resolution level facilitate a determination by the location determination component of a position of the location relative to the land area in an absence of additional positioning data and reduced processing cycles for the scanning component and the location determination component to produce the determination.

7. The system of claim 6, wherein the computer executable components further comprise a communication component that transmits information related to the information context parameter for the land area based on the location determination component determining that the location at least partially intersects the land area.

8. A computer-implemented method comprising: 

 	identifying an accepted resolution level associated with a specified context based on a data structure that defines respective relationships between contexts and resolution levels of the geohash grid tree data structure iteratively searching levels of the geohash grid tree data structure up to a threshold number of levels, starting from a first level of the levels corresponding to a largest resolution level of the resolution levels through subsequent levels of the levels, for a node having a geohash index corresponding to the specified geohash index of the location, and having at least one of: 




 	wherein the threshold number of levels is based at least in part upon a resolution parameter; and 
 	determining, by the device, whether the location is at least partially within the land area based on a result of the traversing.

9. The computer-implemented method of claim 8, further comprising determining that the location is encompassed by the land area based on the searching returning the node having no subordinate nodes.


10. The computer-implemented method of claim 8, further comprising determining that no portion of the location is within the land area based on the searching returning no node having the geohash index corresponding to the specified geohash index of the location.


11. The computer-implemented method of claim 10, wherein the geohash grid tree data structure corresponds to a geohash grid for the land area.

12. The computer-implemented method of claim 11, further comprising determining that the location is at least partially within the land area based on the iterative search performed by the scanning component returning the node having the resolution level not being lower than the accepted resolution level.

13. The computer-implemented method of claim 11, further comprising: 
 	dividing, by the device, the land area into sections to form the geohash grid.

14. The computer-implemented method of claim 8, further comprising transmitting information for the land area related to the specified context based on determining that 

15. A computer program product for spatial computing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: 
 	obtain, by the processing component, a specified context and a specified geohash index of a location; 
 	identify, by the processing component, an accepted resolution level associated with the specified context based on a data structure that defines respective relationships between contexts and resolution levels of a geohash grid tree data structure of a land area; 
 	iteratively search, by the processing component, levels of the geohash grid tree data structure up to a threshold number of levels, starting from a first level of the levels corresponding to a largest resolution level of 

 	no subordinate nodes or a resolution level not being lower than the accepted resolution level; and 
 	wherein the threshold number of levels is based at least in part upon a resolution parameter; and 
 	determine, by the processing component, whether the location is at least partially within the land area based on a result of the iterative search.

16. The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: 
 	determine, by the processing component, that the land area encompasses 

17. The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: 
 	determine, by the processing component, that no portion of the location intersects the land area based on the iterative search returning no node having the geohash index corresponding to the specified geohash index of the location.

18. The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: 
 	determine, by the processing component, that the location at least partially intersects the land area based on the on the 

19. The computer program product of claim 15, wherein the geohash grid tree data structure corresponds to a geohash grid for the land area.

20. The computer program product of claim 15, wherein the program instructions are further executable by the processing component to cause the processing component to: divide the land area into sections to form the geohash grid.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, claims 1-20 are merely an obvious variation of claims 1-20 of US Patent No. 10,885,072. Therefore, these two sets of claims are not patentably distinct.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

6. 	Claims 7, 14, and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention recites " a group consisting of". The "consisting of" is not defined or described in the Specification. See eMPEP 2111.03 Transitional Phrases [R-3]
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rana et al. (US Patent Publication No. 20140274154 A1, hereinafter “Rana”) in view of Mor et al. (US Patent Publication No. 2016/0321351 A1, hereinafter “Mor”)
As to Claim 17, Rana teaches the claimed limitations:

 	“a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise:” as the system includes a host server, a communication network, and one or more client devices. The host server can include a processor, a memory device, an index generation module and a query response module (paragraphs 0059-0060; see also figure 1).
 	“a scanning component that performs a iterative search of resolution levels of a geohash grid tree data structure of a land area up to a threshold number of resolution levels, starting from a first resolution level of the resolution levels corresponding to a largest resolution level of the resolution levels through subsequent resolution levels of the resolution levels, for a node of the geohash grid tree data structure having a geohash index corresponding to a specified geohash index of a location” as the index generation (IG) module can reduce the resolution of a geohash tree (e.g., resolution levels of a geohash grid tree data structure) to reduce the size of the geohash tree and to increase the query speed of the index system associated with the geohash tree, the IG module can truncate, in the geohash tree, all nodes below the G node. This way, the IG module can reduce the size of the geohash tree at the expense of reducing the resolution of the polygon represented by the geohash tree (paragraph 0087; see also element 704 of figure 7B). The process is iterated until (e.g., iterative search), the query response (QR) module does not find a match between a character and a value of the nodes in the level (e.g., the depth level of the geohash tree) corresponding to the character, or the QR module reaches the leaf node. If, at any point in walking down (e.g., scanning performs, start from root of figure 8A) the geohash tree, the QR module reaches a node where the character of the query geohash code does not match the values in the geohash index system, then the QR module can declare a no-
“having at least one of: no subordinate nodes or a resolution level not being lower than an accepted resolution level, and wherein the threshold number of resolution levels is based at least in part upon a spatial resolution parameter; and a location determination component that determines whether the location is at least partially within the land area based on a result of the search” as a geohash code is a hierarchical spatial data structure that subdivides a region into tiles. A geohash code can include a sequence of bits that substantially uniquely identifies a location. As a consequence of the gradual precision degradation based on the number of characters, nearby locations are often associated with similar prefixes. In some embodiments, the geohash codes that begin with the same characters can refer to the same geographic area (paragraph 0076). The IG module can determine whether a polygon covers an entire area represented by a sub-region. If so, the IG module can mark the polygon identifier of that polygon as a leaf identifier for that sub-region which indicates that all sub-trees rooted at that sub-region include that leaf polygon identifier (paragraph 0124; see also figures 13A-D).
Rana does not explicitly teach the claimed limitation “resolution levels corresponding to a largest resolution level of the resolution levels through subsequent resolution levels of the resolution levels“.
Mor teaches a large number of objects reside near the border of neighboring cells of the given resolution level and should therefore be assigned a separate cluster, rather than being split among the individual neighbor cells. In some embodiments, the clustering module creates a 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Rana and Mor before him/her, to modify Rana resolution levels corresponding to a largest resolution level because that would provide spatial clustering using multiple grids of multiple respective resolution levels. derived in respective grid cells based on the geo-information of the objects finer than the given resolution level as taught by Mor (paragraph 0003). 

As to Claim 2, Rana teaches the claimed limitations:
 	“wherein the location determination component determines that the location is encompassed by the land area based on the iterative search returning the node having no subordinate nodes” as (paragraphs 0076, 0087, 0099, 0124; see also figures 13A-D).
	Mor teaches (paragraphs 0016, 0018, 0022, 0031, 0045, table 1).

As to Claim 3, Rana teaches the claimed limitations:
 	“wherein the location determination component determines that no portion of the location intersects the land area based on the iterative search returning no node having the geohash index corresponding to the specified geohash index of the location” as (paragraphs 0066, 0075, 0080, 0086-0091).


As to Claim 4, Rana teaches the claimed limitations:
“wherein the geohash grid tree data structure corresponds to a geohash grid for the land area” as (paragraphs 0066, 0068-0077; see also figures 4, 6, 8).
	Mor teaches (abstract, paragraphs 0016-0017, 0042, 0073).

As to Claim 5, Rana teaches the claimed limitations:
“wherein the location determination component determines that the location is at least partially within the land area based on the iterative search returning the node having the resolution level not being lower than the accepted resolution level” as (paragraphs 0070, 0087; see also figure 3 and 7).
	Mor teaches (abstract, paragraphs 0003, 0005-0007, 0016-0020, 0043, 0049).

As to Claim 6, Rana does not explicitly teach the claimed limitation “wherein the accepted resolution level is based on a specified context”. 
Mor teaches (0040, 0044).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Rana and Mor before him/her, to modify Rana a specified context because that would provide spatial clustering using multiple grids of multiple respective resolution levels. derived in respective grid cells based on the geo-information of the objects finer than the given resolution level as taught by Mor (paragraph 0003). 

As to Claim 7, Rana teaches the claimed limitations:

	Mor teaches (abstract, paragraphs 006-007, 0010; see also figure 2).

As to claims 8-14 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-7. In addition, Rana teaches as apparatus, the method, or the non-transitory computer readable medium can include modules, steps, or executable instructions for identifying a tree structure that models the unique code of the plurality of sub-polygons based on a hierarchy of the unique codes and generating the first index system based on the tree structure (paragraph 0022). Therefore these claims are rejected for at least the same reasons as claims 1-7.

As to claims 15-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-3, and 5-7. In addition, Rana teaches as apparatus, the method, or the non-transitory computer readable medium can include modules, steps, or executable instructions for identifying a tree structure that models the unique code of the plurality of sub-polygons based on a hierarchy of the unique codes and generating the first index system based on the tree structure (paragraph 0022). Therefore these claims are rejected for at least the same reasons as claims 1-3, and 5-7.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR 
02/15/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156